Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
371 Restriction

DETAILED ACTION
With the preliminary amendment of 3/20/20, claims 13-21 have been cancelled, claims 1, 3-12, 24-25 & 27 have been amended, and claims 28 & 29 have been added.  Claims 1-12 & 22-29 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, drawn to -  A therapeutic regimen for treating human iduronate-2-sulfatase (hIDS) deficiency which comprises a co-therapy comprising: (a) a suspension of replication deficient recombinant adeno-associated virus (rAAV), wherein: (a) the rAAV has an AAV9 capsid and a vector genome which comprises a nucleic acid sequence encoding hIDS under the control of regulatory sequences which direct expression of the hIDS (rAAV9.hIDS); (b) a formulation buffer suitable for intrathecal delivery comprising a physiologically compatible aqueous buffer, and optional surfactants and excipients; and (b) at least a first immunosuppressive agent selected from at least one of a corticosteroid, an antimetabolite, a T-cell inhibitor, a macrolide, or a cytostatic agent: and (c) at least a second immunosuppressive agent selected from at least one of a corticosteroid, an antimetabolite, a T-cell inhibitor, a macrolide, or a cytostatic agent, wherein administration of at least one immunosuppressive agent begins prior to or on the same day as delivery of the rAAV9.hIDS vector; and wherein administration of at least one of the immunosuppressive agents continues for at least 8 weeks post-vector administration.
Group II, claims 22-24 & 27, drawn to - An aqueous suspension comprising replication deficient recombinant adeno-associated virus (rAAV) which comprise an AAV9 capsid and a vector genome which comprises a nucleic acid sequence encoding human iduronate-2-sulfatase (hIDS) under the control of regulatory sequences which direct expression of the hIDS (rAAV9.hIDS), wherein the suspension is formulated for intrathecal injection to a human in need thereof at a dose of 1.3.times.10.sup.10 GC/g brain mass or about 6.5.times.10.sup.10 GC/g brain mass.
Group III, claims 25-26, 28 & 29, drawn to - A method of treating a patient in need thereof, the method comprising administering to the patient a replication deficient recombinant adeno-associated virus (rAAV) which comprises a heterologous nucleic acid encoding human iduronate-2-sulfatase (hIDS) packaged in an AAV9 capsid at a dose of about 1.3.times.10.sup.10 GC/g brain mass or about 6.5.times.10.sup.10 GC/g brain mass by intrathecal injection.
The inventions listed as groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-III appears to be that they all relate to human iduronate-2-sulfatase (hIDS).  However, D1 describes a replication deficient recombinant adeno-associated virus (rAAV) having an AAV9 capsid and a vector genome comprising a nucleic acid encoding the human iduronate-2-sulfatase (hIDS). The rAAV-hIDS of D1 is used for the treatment of mucopolysaccharidosis type II. The treated subject is also subjected to immunosuppression (Abstract; Pages 2, 3, 5; Example V; Figures 28-30).
Hence, in view of (D1) WO 2016/187017 A1 (MCIVOR R SCOTT [US]; BELUR LALITHA R [US]; KOZARSKY KAREN [US]) 24 November 2016 (2016-11-24), the subject-matter of claims 22, 24-26 is not novel as noted in the ISR & written opinion filed 3/20/20 in this application. 
The subject-matter of claims 1, 3-12 & 23, differs from the teachings of D1 in the explicit use of two different immunosuppressive agents, whereas D1 mentions the treatment with an immunosuppressant. The use of two immunosuppressants to obtain immunosuppression does not involve any inventive skills. The subject-matter of claims 1, 3-12, and 23 is not inventive.
Therefore groups I-III share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Furthermore, the products of groups I & II do not share a special common structural and functional feature while, the method of group III do not use the same reagents and/or produce the same results. Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
Species Election
Each of groups I-III encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and Fed Reg 2002, Vol76, No27, SecA4.) The claims shall be thus restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 3-12 & 22-26 & 29 are generic. 
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
If group I (claims 1-12) is elected (for example), elect:
One specific sequence from the sequences of- SEQ ID NO: 3, 11  or 14, where every residue is designated). 
Like-wise if group II or III are elected election of a single sequence is required.
As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages.  It is also requested that Applicants put the serial number on every page of their response.
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).